DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 09/13/2021

	Claim(s) 1-20 are pending.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 09/13/2021 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 09/13/2021


Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim 1:

Applicant argues (Remarks, Page 2, ¶ 5), that “Claim 1 recites ‘based on edge information of the particular original edge, loading original vertices, which the particular edge connects’. Edge is singular and vertices is plural. That means information about one edge is used to load multiple vertices (i.e. the two vertices that the edge connects). For example, Stetson (0081 discussed in the examiner interview) teaches, ‘edges represent a relationship between two nodes’.”
The Examiner disagrees. Applicant’s arguments fail to view the broad nature of the argued claim language. Wherein, loading original vertices which the particular edge connects based on edge information of the particular original edge corresponds to the particular original edge being in connection with two or more vertices from which it loads. Applicant arguments infers that the particular Dunne et al. (US PGPUB No. 20180089237 A1) teaches an edge between panel P.sub.1 and P.sub.2, wherein P.sub.2 corresponds to two panels/vertices as illustrated within Fig. 5C (Dunne; [¶ 0033]). Still further, one or more panels/vertices (i.e. P.sub.1, P.sub.2, P.sub.3, and P.sub.4) are loaded (directly and/or indirectly) “based on edge information of the particular original edge” (Dunne; [¶ 0028-0029 and ¶ 0044]; moreover, “… the history trail starts at panel (210) and proceeds to panel (220), as represented by link (212). The history trail then bifurcates as shown at links (222) and (224). Link (222) represents one direction of the history trail extending to panel (230), which then extends to panel (240), as represented by link (232).  Another direction of the history trail is shown at link (224) which extends from panel (220) to panel (250). The links (212), (222), (224), and (232) leave a history trail representing a path and associated actions. Each link connects a source panel to a target panel indicating that the target panel was produced in part or in whole from the source panel.  The organization of panels shown in FIG. 2 forms a graph, such as a directed acyclic graph (DAG). In one embodiment, the panels represent nodes in the graph, and the links represent edges”). Thus, Applicant’s inferred arguments fails to view that the claim language is silent regarding loading connected pairs of 
Still further, Stetson et al. (US PGPUB No. 20170221240 A1) teaches that layout of the nodes (within the generated representation) is based on the edge on the edge weight metadata and the edge display metadata (Stetson; [¶ 0095]; wherein, node data comprises a set of nodes [¶ 0095-0096]; moreover, the edge data 236 has permission metadata associated with the nodes [¶ 0095]; such that, “node data includes node metadata (including a string representing the concept represented by the node data) and references to one or more pieces of edge data” [¶ 0100] and “Node weights are determined (416) based on the edge weight metadata included in the edges connecting the related nodes to the source node” [¶ 0104]). Wherein, Stetson teaches multiple nodes within the layout based on edge information.
Therefore, Applicant fails to provide persuasive arguments. 



(A)
Applicant argues (Remarks, Page 3, ¶ 1), “None of Stetson’s figures show loading an edge before loading both of the edge’s connected vertices. In the following figures, Stetson expressly shows loading a node before loading its edges, which is in the wrong order for Claim 1.
Stetson (FIG. 3) shows node data step 318 occurring before edge data step 320.
Stetson (FIG. 4) shows source node step 410 occurring before edge step 414.
Stetson (FIG. 6) shows source node step 610 occurring before edge step 614.
Stetson (FIG. 15A) shows node steps 1512 and 1515 occurring before edge step 1516.
Stetson (FIG. 16) shows node step 1612 occurring before edge step 1614.”
The Examiner disagrees. Wherein, Applicant fails to view the teachings of the prior art within the rejection as a whole. Although, a first/root node is established prior to a particular edge, the particular edge loads nodes which the particular edge connects based on edge information of the particular original edge. As addressed above, Applicant’s arguments fail to view the broad nature of the argued claim language. Wherein, loading original vertices which the particular edge connects based on edge information of the particular original edge 
Therefore, Applicant fails to provide persuasive arguments.

(B)
	Applicant argues (Remarks, Page 3, ¶ 2-3), that “Stetson (0077) teaches, ‘Once a source node has been selected, related nodes are recursively located within the graph database based on the edges connecting the nodes.’ Thus, Stetson loads sequentially in ordered steps: 1) a source node, 2) an edge of the source node, and 3) a related node connected to that edge. Stetson (0077) mentions ‘source node’ three times. Thus, Stetson is mischaracterized.
As mentioned in the examiner interview, Stetson (0077) teaches, ‘The nodes and/or edges can be selected using a variety of techniques as appropriate to the requirements of specific applications in accordance with embodiments of the invention, such as receiving a selection of nodes and/or edges using an input device’. Input device means an interactive pointing device such as a mouse. In other words, interactive selection occurs after the graph is loaded. Thus, selection is not loading.”
Stetson; “The graph database manipulation process includes determining one or more source nodes within the node data 234, recursively locating a set of related nodes in the node data 234 based on edges describing relationships between the nodes in the edge data 236, and generating a representation of the graph database from the perspective of the source node and including the related nodes. The layout of the nodes within the generated representation can be based on the edge weight metadata and the edge display metadata contained within the edges relating the nodes in the generated representation. Techniques for generating the representation of the nodes based on the edge weight metadata and the edge display metadata (including techniques for approximating the representation of the nodes and edges) that can be utilized in accordance with embodiments of the invention are described in more detail below” [¶ 0095]). Furthermore, Applicant’s claim language fails to recite a loading order, but rather an edge being able to load/generate vertices connections, wherein “… an original graph that contains original vertices, loaded from the first data source and the second data source” (claim 1). Thus, loading of the vertices occurs multiple times and prior to the loading based on edge information.
Therefore, Applicant fails to provide persuasive arguments.


(C)
	Applicant argues (Remarks, Page 4, ¶ 1), that “As discussed in the examiner interview, Stetson (0081) mentions ‘source node’ five times. Stetson (0081) teaches, ‘nodes and edges within the graph database depends on the source node utilized to explore the graph database’. Thus, Stetson is mischaracterized.”
The Examiner disagrees. Wherein, Applicant fails to view beyond the source node, wherein other nodes are loaded/generated within the graph based on edge information (Stetson; “The layout of the nodes within the generated representation can be based on the edge weight metadata and the edge display metadata contained within the edges relating the nodes in the generated representation” [¶ 0095]).
Therefore, Applicant fails to provide persuasive arguments.

(D)
	Applicant argues (Remarks, Page 4, ¶ 2), that “Stetson (cited 0095) teaches ‘determining one or more source nodes within the node data 234, recursively locating a set of related nodes in the node data 234 based on edges describing relationships between the nodes’. Saying ‘related nodes’ means neighbors or, in the case of one edge, only one neighbor of a source node. Thus, Stetson only loads the one related node based on the edge. Whereas, Claim 1 loads both vertices based on the edge. Thus, Stetson is mischaracterized.”
The Examiner disagrees. as addressed above, Applicant’s arguments fail to view the broad nature of the argued claim language. Wherein, loading original vertices which 
Therefore, Applicant fails to provide persuasive arguments.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Objections

Claim 12 is objected to because of the following informalities:  the end of claim 12 has a missing and/or misplaced period. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12-20, 1-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessis et al., US PGPUB No. 20110249002 A1, hereinafter Duplessis, in view of Dunne et al., US PGPUB No. 20180089237 A1, hereinafter Dunne, in view of Singh et al., US PGPUB No. 20140354650 A1, hereinafter Singh, in view of Xiong et al., US PGPUB No. 20170116315 A1, hereinafter Xiong, and further in view of Stetson et al., US PGPUB No. 20170221240 A1, hereinafter Stetson.

Regarding claim 12, Duplessis discloses one or more non-transitory computer-readable media storing instructions that (Duplessis; one or more non-transitory computer readable media corresponds to computer-readable storage system memory 1106 [¶ 0049-0050]; wherein, memory 1106 stores instructions corresponding to one or more programs [¶ 0053-0055]; and additionally, memory 1114 [¶ 0056-0057]), when executed by one or more processors (Duplessis; one or more programs implicitly executed by one or more processors 1104 [¶ 0048-0049 and ¶ 0054], given computer executable instructions by a computer [¶ 0047-0048]), cause: 
generating, based on the vertex properties of the original vertices and the edge properties of the original edges, a simplified graph (Duplessis; program (i.e. executable instructions), as addressed above, causes generating, via step 902 and/or step 904 [¶ 0045], a simplified graph corresponding to establishing a collapsed graph 304 [¶ 0018 and ¶ 0020], as shown within Fig. 3; wherein, simplified corresponds to hidden complexity [¶ 0021 and ¶ 0031]; and wherein the collapsing of graph 302 into graph 304 is based on the node/vertex properties (i.e. relationships) of the original (i.e. prior to change) nodes/vertices and the edge/node properties (i.e. relationships) of the original (i.e. prior to change) edges/links) that contains:
a plurality of combined vertices that each represents multiple original vertices (Duplessis; the collapsed graph, as addressed above, contains a plurality of combined nodes/vertices that each represents multiple original (i.e. prior to change) vertices [¶ 0036 and ¶ 0038-0039], as further illustrated within Fig. 3 and Fig. 4; wherein, combined vertices corresponds to one or more grouped nodes [¶ 0020-0021]; and wherein, graph 304 further corresponds to graph 702 of Fig. 7, when further collapsed; moreover, original (i.e. prior to change) vertices [¶ 0029]; moreover, creation/generation of nodes/vertices [¶ 0038-0039], as illustrated by the creation of node/vertex 604 within Fig. 6), including a first combined vertex that consists of first data from the first data source and a second combined vertex that consists of second data (Duplessis; a plurality of combined nodes/vertices that each represents multiple original (i.e. prior to change) vertices, as addressed above, including a 1st combined vertex 310 consists of 1st data (i.e. nodes A-C) and a 2nd combined vertex 312 that consists of second data (i.e. nodes X-Z) [¶ 0029-0031]), and at least one combined edge that represents multiple original edges (Duplessis; the collapsed graph, as addressed above, contains at least one combined edge/link that represents multiple (original i.e. prior to change) edges/links [¶ 0030-0032]; wherein, combined corresponds to hidden complexity using a forward and/or back-link corresponds to a link comprising one or more links; moreover, a forward and/or back-link is a representation for hiding links [¶ 0020-0021 and ¶ 0029], as depicted within Fig. 3; moreover, combined edge 314 or 316 that connects the 1st combined nodes/vertices 310 and the 2nd combined nodes/vertices 312 [¶ 0020 and ¶ 0030-0032]); 
displaying the simplified graph (Duplessis; program (i.e. executable instructions), as addressed above, causes displaying, via step 900 [¶ 0045], the simplified graph within Fig. 4 [¶ 0020-0021 and ¶ 0036]; wherein, once displayed as the prior change graph at step 900, the graph remains displayed during the collapsing process; such that, the collapsing and/or expanding is performed within view [¶ 0035], user-selection (i.e. interactive selection) [¶ 0021] in relation with a node/vertex property or edge property [¶ 0038-0039]; moreover, Fig. 7 depicts a further collapsed graph being viewable (i.e. displaying) [¶ 0022 and ¶ 0039]); 
given a particular original vertex of said multiple original vertices of the first combined vertex (Duplessis; given a node A (i.e. particular original vertex) of said multiple original (i.e. prior to change) vertices [¶ 0038] of the 1st combined vertex 310 consists of 1st data (i.e. nodes A-C) [¶ 0029-0031]; wherein, multiple original (i.e. prior to change) vertices of the 1st combined vertex 310 corresponds to nodes A-C); 
based on respective distances from the particular original vertex to each original vertex of said multiple original vertices of the first combined vertex (Duplessis; based on respective placement(s) and/or distance(s) (i.e. respective distances) from the node A (i.e. particular original vertex) to each nodes A-C (i.e. original vertex of said multiple original vertices) [¶ 0031 and ¶ 0038], as illustrated within Fig. 6, of the 1st combined vertex 310 consists of 1st data (i.e. nodes A-C) [¶ 0029-0031], as illustrated within Fig. 3): and
displaying a separate vertex for each original vertex of a subset of said multiple original vertices of the first combined vertex (Duplessis; displaying a separate node C (i.e. vertex) for each node A, B, and C (i.e. original vertex) of a group/subject of said nodes A-C (i.e. multiple original vertices) of the 1st combined vertex 310 [¶ 0038] based on relative placement(s) and/or distance(s) (i.e. respective distances) from the node A (i.e. particular original vertex) to each nodes A-C (i.e. original vertex of said multiple original vertices), as addressed above), and adjusting display of the first combined vertex to reflect that the first combined vertex no longer represents the subset of said multiple original vertices of the first combined vertex (Duplessis; adjusting display of the 1st combined vertex 310, as depicted within Fig. 3, to reflect that the1st combined vertex 310 no longer represents the subset of said nodes A-C (i.e. multiple original vertices) of the 1st combined vertex 310 [¶ 0038], as illustrated within Fig. 6).
Duplessis fails to disclose loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices, loaded from the first data source and the second data source, interconnected by original edges loaded from the third data source, wherein: 
said loading the original graph comprises loading a particular original edge from the third data source and, based on edge information of the particular original edge, loading original vertices, which the particular edge connects, from the first data source and the second data source, each original vertex of the original vertices contains one or more vertex properties, and each original edge of the original edges contains one or more edge properties;

selecting a particular original vertex of said multiple original vertices of the first combined vertex; and
based on a threshold exceeding respective distances from the particular original vertex to each original vertex of said multiple original vertices of the first combined vertex.
However, Dunne teaches disclose wherein:
generating a simplified graph (Dunne; generating a simplified (i.e. hidden complex) graph/exploration [¶ 0029-0030 and ¶ 0032-0033] comprises original panels/vertices interconnected by original edges/links [¶ 0029-0030 and ¶ 0032-0034], as shown within Fig. 3 and Figs. 5A-C, associated with a visualization [¶ 0027-0028]; in addition, a graph comprising data from two sources [¶ 0035 and ¶ 0038-0039] associated with dynamically adjusting [¶ 0026, ¶ 0033, and ¶ 0035-0036] a visualization [¶ 0005]) that contains:
a plurality of combined vertices that each represents multiple original vertices (Dunne; the simplified (i.e. hidden complex) graph/exploration, as addressed above, that contains a plurality of combined panels/vertices that each represents multiple original panels/vertices [¶ 0029-0030 and ¶ 0032-0033], as shown within Fig. 3 and Figs. 5A-C), including a first combined vertex that consists of first data from the first data source and a second combined vertex that consists of second data from the second data source Dunne; including a 1st combined panel/vertex P.sub.0 that consists of 1st data from the 1st database 312 (i.e. data source) and a 2nd combined vertex that consists of 2nd data from the 2nd database 322 (i.e. data source) [¶ 0029-0030]; additionally, a graph comprising data from two sources [¶ 0035 and ¶ 0038-0039]).
Duplessis and Dunne are considered to be analogous art because both pertain to data processing systems that convert a set of data into viewable graphical form for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis, to incorporate generating a simplified graph that contains: a plurality of combined vertices that each represents multiple original vertices, including a first combined vertex that consists of first data from the first data source and a second combined vertex that consists of second data from the second data source (as taught by Dunne), in order to provide better visualized data associated with ease of use by preforming dynamic and/or automatic updates (Dunne; [¶ 0026 and ¶ 0030-0031]).
Duplessis as modified by Dunne fails to disclose loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices, loaded from the first data source and the second data source, interconnected by original edges loaded from the third data source, wherein: 
said loading the original graph comprises loading a particular original edge from the third data source and, based on edge information of the particular original edge, loading original vertices, which the particular edge connects, from each original edge of the original edges contains one or more edge properties;
selecting a particular original vertex of said multiple original vertices of the first combined vertex; and
based on a threshold exceeding respective distances from the particular original vertex to each original vertex of said multiple original vertices of the first combined vertex.
However, Singh teaches selecting a particular original vertex of said multiple original vertices of the first combined vertex (Singh; selecting a particular vertex/node of multiple original vertices/nodes of the stack (i.e. 1st combined vertex) [¶ 0069, ¶ 0083, ¶ 0088, and ¶ 0091], as depicted within Fig. 2 and Fig. 3).
Duplessis in view of Dunne and Singh are considered to be analogous art because they pertain to data processing systems that convert a set of data into viewable graphical form for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, to incorporate selecting a particular original vertex of said multiple original vertices of the first combined vertex (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).
However, Xiong teaches based on a threshold exceeding respective distances from the particular original vertex to each original vertex of said multiple original vertices Xiong; based on a threshold exceeding respective distances from the particular original vertex to each original vertex of said multiple original vertices of the cluster  (i.e. 1st combined vertex) [¶ 0022-0024]).
Duplessis in view of Dunne and Singh and Xiong are considered to be analogous art because they pertain to data processing systems that convert a set of data into structured data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne and Singh, to incorporate based on a threshold exceeding respective distances from the particular original vertex to each original vertex of said multiple original vertices of the first combined vertex (as taught by Xiong), in order to provide improved traversal of data when managing large data sets by hiding/reducing complex (Xiong; [¶ 0014-0015]).
Duplessis as modified by Dunne, Singh, and Xiong fails to disclose loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices, loaded from the first data source and the second data source, interconnected by original edges loaded from the third data source, wherein: 
said loading the original graph comprises loading a particular original edge from the third data source and, based on edge information of the particular original edge, loading original vertices, which the particular edge connects, from the first data source and the second data source, each original vertex of the original vertices contains one or more vertex properties, and each original edge of the original edges contains one or more edge properties.
Chen; a method [¶ 0023-0024]) comprising: 
loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices (Chen; method, as addressed above, comprises loading/transferring an original graph (i.e. vertex and edge data) that contains original vertices [¶ 0022-0023, ¶ 0035, and ¶ 0062] from at least a 1st data source and a 2nd data source and a 3rd data source [¶ 0021-0022]; wherein, the 3rd data source corresponds to edge table 105 within GSU 104 [¶ 0031-0032 and ¶ 0048]; wherein, a 1st data source corresponds to vertex table 106 within GSU 104 [¶ 0044-0045]; and wherein, a 2nd data source corresponds to a copy vertex table 106 [¶ 0045 and ¶ 0054]), loaded from the first data source and the second data source (Chen; loaded/transferred from the 1st data source and the 2nd data source [¶ 0021-0023 and ¶ 0062]), interconnected by original edges loaded from the third data source (Chen; interconnected by original edges loaded from the 3rd data source [¶ 0031-0032 and ¶ 0048]; moreover, loading/transferring data [¶ 0022-0023, ¶ 0035, and ¶ 0062]).
Duplessis in view of Dunne, Singh, and Xiong and Chen are considered to be analogous art because they pertain to data processing systems that convert a set of data into structured data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, and Xiong, to incorporate loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices, loaded from the first data source and the second data source, interconnected by original edges as taught by Chen), in order to provide improved distributed computation of graph data over deficiencies of conventional graph systems (Chen; [¶ 0003-0006]).
Duplessis as modified by Dunne, Singh, Xiong, and Chen wherein:
said loading the original graph comprises loading a particular original edge from the third data source and, based on edge information of the particular original edge, loading original vertices, which the particular edge connects, from the first data source and the second data source, each original vertex of the original vertices contains one or more vertex properties, and each original edge of the original edges contains one or more edge properties.
However, Stetson teaches loading, from at least a first data source and a second data source and a third data source, an original graph that contains original vertices (Stetson; loading an original graph that contains original vertices from at least a 1st  data source and a 2nd data source and a 3rd data source [¶ 0094-0095]; moreover, obtained source data [¶ 0098-0099]), loaded from the first data source and the second data source (Stetson; loading from the 1st data source and the 2nd data source [¶ 0094-0095]; moreover, graph database manipulation system [¶ 0077] obtained source data [¶ 0098-0099]), interconnected by original edges loaded from the third data source (Stetson; one or more data sources, as addressed above, interconnected by original edges loaded from the 3rd data source [¶ 0081, ¶ 0094-0096, and ¶ 0099]; moreover, generating edge data and connections [¶ 0100, ¶ 0117, and ¶ 0121-0123]), wherein: 
Stetson; said loading the original graph comprises loading a particular original edge from the 3rd data source and loading original vertices based on edge information of the particular original edge [¶ 0076-0078 and ¶ 0084]; moreover, rules or mathematical functions based on the edges, nodes, and metadata [¶ 0086 and ¶ 0090]; wherein, loading from one or more data sources [¶ 0094-0095 and ¶ 0098-0099]), which the particular edge connects, from the first data source and the second data source, each original vertex of the original vertices contains one or more vertex properties (Stetson; the particular edge connects each original vertex of the original vertices contains one or more vertex properties from the 1st data source and the 2nd data source [¶ 0078, ¶ 0094-0095, and ¶ 0098-0099]), and each original edge of the original edges contains one or more edge properties (Stetson; each original edge of the original edges contains one or more edge properties [¶ 0100, ¶ 0117, and ¶ 0121-0123]; moreover, edges and metadata [¶ 0086, ¶ 0090, and ¶ 0095]).
Duplessis in view of Dunne, Singh, Xiong, and Chen and Stetson are considered to be analogous art because they pertain to data processing systems that convert a set of data into structured data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, and Chen, to incorporate loading, from at least a first data source and a second as taught by Stetson), in order to provide improved existing search and relational database systems (Stetson; [¶ 0075]).

Regarding claim 13, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein: 
the first data source is a first database (Dunne; the 1st database 312 (i.e. data source) [¶ 0029-0030], as depicted within Fig. 3), and 
the second data source is a second database (Dunne; 2nd database 322 (i.e. data source) [¶ 0029-0030], as depicted within Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate the first data source is a first database, and the second data source is a second database (as taught by Dunne), in order to provide Dunne; [¶ 0026 and ¶ 0030-0031]).

Regarding claim 14, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein generating the simplified graph (Duplessis; program (i.e. executable instructions), as addressed above, wherein generating, via step 900 [¶ 0045], the simplified graph within Fig. 4 [¶ 0020-0021 and ¶ 0036]; wherein, once displayed as the prior change graph at step 900, the graph remains displayed during the collapsing process; such that, the collapsing and/or expanding is performed within view [¶ 0035]; moreover, Fig. 7 depicts a further collapsed graph being viewable (i.e. displaying) [¶ 0022 and ¶ 0039]). 
Singh further teaches generating the simplified graph (Singh; generating the simplified graph [¶ 0072 and ¶ 0083-0084], as depicted within Figs. 3-4; moreover, a further simplified graph is illustrated within Fig. 5 [¶ 0099]) comprises:
displaying a first representation of the first data that shows attribute names and attribute types that are common to data items within the first data (Singh; generating the simplified graph, as addressed above, comprises displaying a 1st representation 58 of the 1st data that shows attribute names and attribute types that are common to data items within the 1st data [¶ 0083-0085], as shown within Figs. 2-4; moreover, attributes [¶ 0081]); 
displaying a second representation of the second data that shows attribute names and attribute types that are common to data items within the second data Singh; generating the simplified graph, as addressed above, comprises displaying a 2nd representation 62 of the 2nd data that shows attribute names and attribute types that are common to data items within the 2nd data [¶ 0083-0085], as shown within Figs. 2-4; moreover, attributes [¶ 0081]);
receiving at least one selection selected from the group (Singh; generating the simplified graph, as addressed above, comprises receiving (at least one) selection from a group [¶ 0078-0079]; moreover, attributes [¶ 0081]) consisting of: 
a first selection in the first representation of an attribute name that cross-references the second data (Singh; selected from the group, as addressed above, consisting of a 1st selection in the 1st representation of an attribute name that cross-references the 2nd data [¶ 0078-0079 and ¶ 0083-0085], as shown within Figs. 2-4; moreover, triggered via user selection of one or more user options [¶ 0087-0090]), and
a second selection of the first representation and the second representation as related (Singh; selected from the group, as addressed above, consisting of a 2nd selection of the 1st representation and the 2nd representation as related [¶ 0078-0079 and ¶ 0083-0085], as shown within Figs. 2-4; moreover, triggered via user selection of one or more user options in the drop-down menu 96 [¶ 0091, ¶ 0094-0095, and ¶ 0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate generating the simplified graph comprises: displaying a first representation of the first data that shows attribute names and attribute as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 15, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 14 wherein generating the simplified graph further comprises displaying, responsive to receiving a third selection of the first representation, a second statistical summary of the first data (Duplessis; generating the simplified graph further comprises displaying a 2nd statistical summary of the 1st data corresponds to the plus button [¶ 0040 and ¶ 0042], as shown within Fig. 8, responsive to receiving a 3rd selection corresponding to clicking the center plus button of a 1st representation corresponding to a node [¶ 0040]). 
Singh further teaches a second statistical summary (Singh; another of a graphic 112 [¶ 0088-0089, ¶ 0095, and ¶ 0097] or a representation 152 [¶ 0084 and ¶ 0099-0101] (i.e. 2nd statistical summary), as depicted within Fig. 4 or Fig. 6; in addition, displaying a label 92 corresponds to an additional statistical summary (of values 3 of 16, 4 of 16, and/or 5 of 16 for one or more nodes of the visualization 52) [¶ 0078-0079 and ¶ 0083-0084], as depicted within Fig. 3; wherein, the shapes associated with the attributes correspond to data values [¶ 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate a second statistical summary (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 16, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 15 wherein displaying the second statistical summary (Duplessis; displaying a 2nd statistical summary corresponds to the plus button [¶ 0040 and ¶ 0042], as shown within Fig. 8, clicking the center plus button of a 1st representation corresponding to a node [¶ 0040]).
Singh further teaches displaying a second statistical summary (Singh; displaying another of a graphic 112 [¶ 0088-0089, ¶ 0095, and ¶ 0097] or a representation 152 [¶ 0084 and ¶ 0099-0101] (i.e. 2nd statistical summary), as depicted within Fig. 4 or Fig. 6; in addition, displaying a label 92 corresponds to an additional statistical summary (of values 3 of 16, 4 of 16, and/or 5 of 16 for one or more nodes of the visualization 52) [¶ 0078-0079 and ¶ 0083-0084], as depicted within Fig. 3; wherein, the shapes associated with the attributes correspond to data values [¶ 0085]) comprises displaying at least one selected from the group Singh; displaying at least one selected from the group [¶ 0089 and ¶ 0097]) consisting of: 
a pie chart, a minimum, a maximum, an average, a median, and a list of frequent values (Singh; displaying another of a graphic 112 and/or representation 152 (i.e. 2nd statistical summary) [¶ 0089, ¶ 0097, and ¶ 0101], as further depicted within Fig. 4 and Fig. 6; in addition, displaying the label 92 (i.e. 1st statistical summary) comprises displaying at least one of : a minimum, a maximum, and a list of frequent/several values [¶ 0083-0085], as further depicted within Fig. 3; wherein, legend 54 lists the values (shapes: circle, triangle, square) [¶ 0078-0079 and ¶ 0084] of Fig. 3 that are frequent within the graph data of Fig. 2  [¶ 0083-0084]; wherein, the shapes associated with the attributes correspond to data values [¶ 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate displaying a second statistical summary comprises displaying at least one selected from the group consisting of: a pie chart, a minimum, a maximum, an average, a median, and a list of frequent values (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 17, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein: 
Singh; the instruction [¶ 0038-0039, ¶ 0041, and ¶ 0046] further cause displaying a graphic 112 (i.e. 1st statistical summary) that shows a representation of a distribution of values [¶ 0088-0089 and ¶ 0097], as depicted within Fig. 4; wherein, element 112 corresponds to a distribution of values for node 90 [¶ 0088-0089 and ¶ 0097] is in response to a user selection (i.e. interactive selection) of said 1st combined vertex 90 [¶ 0088-0089, ¶ 0095, and ¶ 0097] or a particular combined edge  94 or 114 of said at least one combined edge [¶ 0087 and ¶ 0094], as further illustrated within Figs. 3 and 4; additionally, displaying a representation 152 corresponds to 1st statistical summary that shows a representation of a distribution of (node) values [¶ 0084], as depicted within Fig. 6; wherein, element 152 corresponds to a distribution of values for node 124 [¶ 0099-0101] responsive to a user selection (i.e. interactive selection) of combined vertex 124 [¶ 0088 and ¶ 0099-0101]; still further, displaying a label 92 corresponds to 1st statistical summary that shows a representation of a distribution of values [¶ 0084], as depicted within Fig. 3; wherein, element 92 corresponds to a distribution of values (e.g. 3 of 16, 4 of 16, 5 of 16) for one or more nodes of the visualization 52 [¶ 0083-0084] responsive to a user selection (i.e. interactive selection) of attribute 1 associated with a combined vertex criteria/property [¶ 0083 and ¶ 0085]) of properties selected from the group (Singh; displaying graphic 112 and/or representation 152 that shows a representation of a distribution of values, as addressed above, of properties selected from the group [¶ 0088-0091]; moreover, triggered via user selection of one or more user options [¶ 0095 and ¶ 0097]) consisting of:
vertex properties of the multiple original vertices represented by the first combined vertex (Singh; properties selected, as addressed above, of vertex properties (associated with menu options 96) of the multiple original vertices represented by the combined vertex 90 or 124 [¶ 0088-0089, ¶ 0095, ¶ 0097, and ¶ 0101]; in addition, displaying label 92  (i.e. 1st statistical summary) that shows a representation of a distribution of values, as addressed above, of vertex properties (associated with legend options 54) of the multiple original vertices represented by the particular combined vertex 84 [¶ 0083-0085]), and edge properties of the multiple original edges represented by the particular combined edge (Singh; properties selected, as addressed above, of edge properties (associated with menu options 96) of the multiple original edges represented by the particular combined edge  94 or 114 [¶ 0087-0088 and ¶ 0094]); 
displaying the first statistical summary comprises displaying at least one selected from the group consisting of: a geographic map, a pie chart, a line chart, a minimum, a maximum, an average, a median, and a list of frequent values (Singh; displaying the graphic 112 and/or representation 152 (i.e. 1st statistical summary) comprises displaying at least one selected from the group consisting of : a pie chart, a line chart, a minimum, a maximum, and a list of frequent values [¶ 0089, ¶ 0097, and ¶ 0101], as further depicted within Fig. 4 and Fig. 6; in addition, displaying the label 92 (i.e. 1st statistical summary) comprises displaying at least one of : a minimum, a maximum, or a list of frequent/several values [¶ 0083-0085], as further depicted within Fig. 3; wherein, legend 54 lists the values (shapes: circle, triangle, square) [¶ 0078-0079 and ¶ 0084] of Fig. 3 that are frequent within the graph data of Fig. 2  [¶ 0083-0084]; wherein, the shapes associated with the attributes correspond to data values [¶ 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate the instruction further cause displaying, responsive to an interactive selection of said first combined vertex or a particular combined edge of said at least one combined edge, a first statistical summary that shows a representation of a distribution of values of properties selected from the group consisting of: vertex properties of the multiple original vertices represented by the first combined vertex, and edge properties of the multiple original edges represented by the particular combined edge; displaying the first statistical summary comprises displaying at least one selected from the group consisting of: a geographic map, a pie chart, a line chart, a minimum, a maximum, an average, a median, and a list of frequent values (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 18, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein displaying the simplified graph (Duplessis; displaying, via step 900 [¶ 0045], the simplified graph within Fig. 4 [¶ 0020-0022 and ¶ 0036]; wherein, once displayed as the prior change graph at step 900, the graph remains displayed during the collapsing process; such that, the collapsing and/or expanding is performed within view [¶ 0035 and ¶ 0039]) comprises visually magnifying (Duplessis; displaying the simplified graph, as addressed above, comprises visually magnifying corresponding to graphically emphasizing [¶ 0031]) a combined vertex of the plurality of combined vertices based on a count of the multiple original vertices represented by the combined vertex (Duplessis; displaying the simplified graph comprises graphically emphasizing (i.e. visually magnifying), as addressed above, comprises a combined node/vertex of the plurality of combined nodes/vertices based on a count of the multiple original vertices represented by the  combined node/vertex [¶ 0031-0032 and ¶ 0037-0038], as shown within Fig. 3 and Fig. 4; wherein, simplified corresponds to hidden complicity and combined corresponds to grouped).  

Regarding claim 19, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein the instructions, when executed by the one or more processors (Duplessis; the program (i.e. executable instructions) [¶ 0053-0055], when implicitly executed by the one or more processors 1104 [¶ 0048-0049 and ¶ 0054] given computer executable instructions by a computer [¶ 0047-0048]), further cause receiving a request to perform at least one expand selected from the group (Duplessis; program (i.e. executable instructions), as addressed above, cause receiving a request corresponding to a step 1002-1004 to perform at least one extraction/expand nodes or exposing/expand links [¶ 0046]) consisting of: 
expand the first combined vertex into multiple combined vertices based on at least one attribute name and at least one predicate (Duplessis; receiving a request to perform, as addressed above, of expanding the 1st combined node/vertex into multiple combined nodes/vertices based on at least one attribute name corresponding to attribute group label and at least one predicate/property corresponding to prior to change node relationship [¶ 0033, ¶ 0041-0043, and ¶ 0046]), and 
expose a particular combined edge of said at least one combined edge into multiple edges based on at least one predicate (Duplessis; receiving a request to perform, as addressed above, of exposing of a particular combined edge/link of said at least one combined edge into multiple edges/links based on at least one predicate/property corresponding to prior to change node relationship [¶ 0033, ¶ 0041-0043, and ¶ 0046]). 
Singh further teaches a request to perform at least one split selected from the group (Singh; a request to perform at least one split selected from the group [¶ 0100-0102]) consisting of:
split a particular combined vertex into multiple combined vertices based on at least one attribute name and at least one predicate (Singh; splitting a particular combined node/vertex 124 into multiple combined nodes/vertices 152 based on at least one attribute name and at least one predicate/property [¶ 0099-0101], as illustrated between Fig. 5 and Fig. 6; wherein, (at least one) attribute name and (at least one) predicate/property corresponding to node selection and menu option(s) [¶ 0088-0089]), and
split a particular combined edge of said at least one combined edge into multiple combined edges based on at least one attribute name and at least one predicate (Singh; splitting a particular combined edge set within representation 152 of at least one combined edges [¶ 0087 and ¶ 0094-0095] based on at least one attribute name and at least one predicate/property [¶ 0099-0102], as illustrated between Fig. 5 and Fig. 6; wherein, (at least one) attribute name and (at least one) predicate/property corresponding to node selection and menu option(s) [¶ 0088-0089]; moreover, at least one combined edge [¶ 0043 and ¶ 0071-0072], wherein different links connect one or more nodes are preserver ¶ 0075-0077 and ¶ 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate a request to perform at least one split selected from the group consisting of: split a particular combined vertex into multiple combined vertices based on at least one attribute name and at least one predicate, and split a particular combined edge of said at least one combined edge into multiple combined edges based on at least one attribute name and at least one predicate (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 20, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the one or more non-transitory computer-readable media of Claim 12 wherein the instructions, when executed by the one or more processors (Duplessis; the program (i.e. executable instructions) [¶ 0053-0055], when implicitly executed by the one or more processors 1104 [¶ 0048-0049 and ¶ 0054] given computer executable instructions by a computer [¶ 0047-0048]), further cause receiving a request to perform at least one merge selected from the group (Duplessis; program (i.e. executable instructions), as addressed above, cause receiving a request to perform at least one merge selected from the group [¶ 0027 and ¶ 0045]; moreover, nested / rolled-up group [¶ 0026 and ¶ 0038]) consisting of: 
merge a plurality of combined vertices into a new combined vertex (Duplessis; a request , as addressed above, of merging of a plurality of combined nodes/vertices corresponding to grouping a one or more simple node groups into a new simple node/vertex sub/nested group(ing) [¶ 0038 and ¶ 0045], as shown within Fig. 6; wherein, combined corresponds to grouped [¶ 0026-0027]), and 
merge a plurality of combined edges into a new combined edge (Duplessis; a request , as addressed above, of merging of a plurality of combined edges/links into a new simple edge/link [¶ 0031-0032 and ¶ 0045], as shown within Fig. 3; wherein, combined corresponds to grouped [¶ 0026-0027]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 12, due to the similarities claim 1 and claim 12 share, therefore refer to the 
Duplessis discloses wherein the method is performed by one or more computers (Duplessis; one or more programs implicitly executed by one or more processors 1104 [¶ 0048-0049 and ¶ 0054], given computer executable instructions [¶ 0047-0048] by a computer system 1100 [¶ 0049], as shown within Fig. 11).
(further refer to claim 12)

Regarding claim 2, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further the method of Claim 1 wherein:
said adjusting comprises adjusting a size of the first combined vertex (Singh; adjusting (dynamically a node layout) [¶ 0094-0096 and ¶ 0099], as illustrated by the modification of the node layout (i.e. node stack(s)) between Figs. 3-5, comprises adjusting a size of the 1st combined node/vertex [¶ 0100-0102], as shown within Fig. 6; in addition, other (dynamic) adjustments representing of a size of the combined node/vertex or the combined edge corresponds to expanding [¶ 0090-0092] associated with a node layout [¶ 0079, ¶ 0083-0085, and ¶ 0099] and/or graphic [¶ 0089, ¶ 0094, and ¶ 0097]; such that, (dynamic) adjustment of a representation of Fig. 3 in response to a user selection of attribute/value and/or user selection of filtering menu options (i.e. interactive selection) of a subset of values of a node/vertex property or edge property is illustrated within the modification of the representation from Fig. 3 to Fig. 4 and/or from Fig, 3 to Fig. 6).
Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate said adjusting comprises adjusting a size of the first combined vertex (as taught by Singh), in order to provide improved visualized data when managing large data sets by hiding/reducing complex (Singh; [¶ 0004-0007]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 14, due to the similarities claim 3 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 3.
Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 15, due to the similarities claim 4 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 16, due to the similarities claim 5 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 5.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 13, due to the similarities claim 7 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 17, due to the similarities claim 8 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 18, due to the similarities claim 9 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 19, due to the similarities claim 10 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 20, due to the similarities claim 11 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 11.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson as applied to claim(s) 1 above, and further in view of Moore, US PGPUB No. 20080005086 A1, hereinafter Moore.

Regarding claim 6, Duplessis in view of Dunne, Singh, Xiong, Chen, and Stetson further discloses the method of Claim 1 wherein the first data source (Dunne; the 1st database 312 (i.e. data source) [¶ 0029-0030 and ¶ 0032], as illustrated within Fig. 3 and Fig. 5B).
Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson fails to disclose data source is selected from the group consisting of: a simple API for XML (SAX) parser, and a stream parser.
However, Moore teaches the first data source is selected from the group consisting of: a simple API for XML (SAX) parser, and a stream parser (Moore; the 1st data source [¶ 0079, ¶ 0083, and ¶ 0097] is selected from the group consisting of a simple API for XML (SAX) parser and a stream parser (i.e. SOAP, DOM, XPATH, XML-RPC, RDF, UDDI, WSDL) [¶ 0108-0109]).
Duplessis in view of Dunne, Singh, Xiong, and Chen and Moore are considered to be analogous art because they pertain to data processing systems that convert a set of data into structured data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duplessis as modified by Dunne, Singh, Xiong, Chen, and Stetson, to incorporate the first data source is selected from the group consisting of: a simple API for XML (SAX) parser, and a stream parser (as taught by Moore), in order to provide improved speed of data associated with search and data distribution (Moore; [¶ 0005-0007]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616